Citation Nr: 0127695	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.  Giannecchini, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1994 to 
February 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  When this case was before the Board in April 
2001, it was remanded to the RO for further development.  The 
case was returned to the Board in November 2001.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained by the RO.  

2.  Residuals of a right wrist fracture are productive of 
limitation of motion, but useful motion of the right wrist 
remains.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of a right wrist fracture have not been met.  38 
U.S.C.A. § 1155(West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5214, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In addition, subsequent to the RO's 
most recent consideration of the veteran's claim, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the criteria for an increased rating for his right wrist 
disability, and of the evidence needed to substantiate his 
claim.  The veteran has also been provided an examination to 
determine the degree of severity of his right wrist 
disability.  The veteran has not identified, and the Board is 
not aware of, any outstanding evidence which could be 
obtained to substantiate the veteran's claim.  

In sum, the facts pertinent to this claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Accordingly, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the regulations 
implementing the VCAA.  A remand for RO consideration of the 
claim in light of the implementing regulations would only 
further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Therefore, the Board will 
address the merits of the veteran's claim.

II.  Factual Background

The veteran was granted service connected for residuals of a 
right wrist fracture in an August 1996 rating decision, which 
also evaluated the disability as noncompensable.  In a 
December 1996 rating decision, the RO increased the veteran's 
disability rating to 10 percent.  The veteran filed a claim 
for an increased rating for the right wrist disability in 
August 1999.  

In October 1999, the veteran was afforded a VA examination.  
He reported that since the injury to his right wrist in 
service, he had had periodic joint pain dorsally and 
dorsoradially.  He also reported that the pain occurred one 
to two times a week, and was 6 out of a possible 10 in 
intensity when it did occur.  The veteran indicated the pain 
would last for about five minutes.  In addition, the veteran 
stated that he would occasionally get a sharp pain in his 
right wrist which shot radially, but this occurred less 
frequently with no known precipitating factors.  He also 
indicated that heavy lifting or twisting movements, such as 
turning a screwdriver or prolonged writing of about 15 
minutes, caused a flare up of right wrist pain.  The veteran 
reported that his right wrist became weak and unstable when 
he lifted objects over his head.  He did not report that he 
had received any treatment or therapy for his wrist, taken 
any medications for his wrist or worn a brace for his wrist.  
The veteran indicated that precipitating factors for flare up 
were long periods of use requiring physical dexterity and 
lifting of items.  Furthermore, cracking of his wrist helped 
alleviate his discomfort.  

On clinical evaluation, the veteran was noted to be right 
handed.  The examiner reported that there was no deformity, 
swelling, locking or discoloration of the right wrist.  The 
forearm and hand musculature appeared symmetrical.  There was 
significantly decreased range of motion of the right wrist in 
dorsiflexion and radial deviation.  Flexion, pronation, 
supination, and ulnar deviation were noted to be normal.  
There was tenderness at a spot on the dorsal radial aspect of 
the right wrist at the level of the carpal bones.  The 
navicular bone was found to be nontender, and there was no 
apparent tenderness along the tendons.  Finkelstein's Test 
was negative.  Furthermore, motor strength testing revealed 
flexion and extension of 4.5/5 in both wrists.  The examiner 
noted there to be fatigability and lack of endurance of the 
right wrist.  

The diagnosis was intermittent right wrist pain secondary to 
status post right wrist fracture with decreased range of 
motion (dorsiflexion and radial deviation).  An associated 
range of motion study of the veteran's right forearm and 
wrist that same month revealed supination and pronation of 
the right forearm to 85 degrees, with extension of the right 
wrist to 70 degrees, flexion to 75 degrees, ulnar deviation 
to 35 degrees, and radial deviation to 20 degrees.  

III.  Analysis

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

The RO has rated the veteran's disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5215, which provides that a 10 percent 
rating is warranted when limitation of motion of the major 
wrist is such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited to a position in line with the 
forearm.

Ankylosis of the wrist of the major upper extremity warrants 
an evaluation of 30 percent or higher, depending upon the 
position of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).

The evidence confirms that the veteran has limitation of 
motion of the right wrist, to include limitation due to pain, 
weakness and fatigability.  However, the severe pain usually 
occurs only for a brief period, a couple of times per week.  
Only mild weakness has been found.  The veteran clearly 
retains substantial useful motion of his right wrist.  
Therefore, when all pertinent disability factors are 
considered, the Board must never the less conclude that the 
functional impairment from the veteran's right wrist 
disability does not more nearly approximate the ankylosis 
required for a higher evaluation than the limitation of 
motion contemplated by the assigned evaluation of 10 percent.  

The Board is also aware that the recent VA examination did 
not include an X-ray study of the veteran's right wrist.  
While an X-ray study might provide information useful for 
diagnostic purposes, such as establishing the absence or 
presence of arthritic changes, additional diagnostic 
information is not needed for rating purposes.  In this 
regard the Board notes that arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  An X-ray study would 
not provide additional information concerning the degree of 
limitation of motion or other functional impairment due to 
the veteran's right wrist disability.  Therefore, it is not 
needed for rating purposes in this case.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his right wrist 
disability.  The demonstrated manifestations of the 
disability are consistent with the assigned evaluation.  
There is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  






ORDER

Entitlement to an increased rating for residuals of a right 
wrist fracture is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

